DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 03/16/2021. 
Claim(s) 1-9 and 11 are currently pending. 
Claim(s) 1, 5 and 11 have been amended. 
Claim(s) 10 has been canceled. 

Allowable Subject Matter
Claims 1-9 and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the first insulating layer, the second insulating layer, and the third insulating layer are arranged without intersecting with the lead-out wire” in the context of other limitations recited in the claims.
The output interconnection 6 is inserted through the back-surface-side sealing body 5 from the solar cell 10 to the drawing-out opening part 31”) [see paragraph 0032].
Regarding claims 2, 3, 4, 6 and 8
Claims 2, 3, 4, 6 and 8 are allowed based on their dependency on claim 1.
Regarding claim 5
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the first insulating layer, the second insulating layer, and the third insulating layer are arranged without intersecting with the lead-out wire” in the context of other limitations recited in the claims.
	Nakatani teaches a solar cell module comprising a solar cell (10), a wiring member (11), an insulating member (5), a lead-out wire (6) and a protective member (3) in the order mentioned [Figs. 6-7 and paragraphs 0061-0063].  However, as seen in Figs. 6-7 of Nakatani, the first insulating layer (5c), the second insulating layer (5b) and the third insulating layer (5a) intersect with the lead out wire (6).  There is nothing in Nakatani that would motivate one of ordinary skill to modify the insulating layers within the insulating member (5) such that they do not intersect with the lead out wire.  One would not be motivated to perform said modification because such would require a substantial reconstruction and redesign of the elements shown in Figs. 6-7 of Nakatani thereby rendering Nakatani unsatisfactory for its intended purpose (“The output interconnection 6 is inserted through the back-surface-side sealing body 5 from the solar cell 10 to the drawing-out opening part 31”) [see paragraph 0032].
Regarding claims 6-9
	Claims 7 and 9 are allowed based on their dependency on claim 5.
Regarding claim 11
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the first insulating layer, the second insulating layer, and the third insulating layer are arranged except between the lead out wire and the protecting member” in the context of other limitations recited in the claims.
	Nakatani teaches a solar cell module comprising a solar cell (10), a wiring member (11), an insulating member (5), a lead-out wire (6) and a protective member (3) in the order mentioned [Figs. 6-7 and paragraphs 0061-0063].  However, as seen in Figs. 6-7 of Nakatani, the first insulating layer (5c), the second insulating layer (5b) and the third insulating layer (5a) are arranged such between the lead out wire (6) and the protective member (3) such that the lead out wire is inserted through said insulating member (5) towards the opening (31) of the protective member (3).  There is nothing in Nakatani that would motivate one of ordinary skill to modify the insulating layers within the insulating member (5) such that they are not arranged between the lead out wire and the protective member.  One would not be motivated to perform said modification because such would require a substantial reconstruction and redesign of the elements shown in Figs. 6-7 of Nakatani thereby rendering Nakatani unsatisfactory for its intended purpose.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721